DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended specification, amended claims, and arguments/remarks, filed 10/8/2021 in response to Office Action (non-final rejection) mailed 6/8/2021.
Claims 1-20 were previously pending with Claims 6, 7, and 12-18 withdrawn from further consideration due to non-election from a restriction. With Applicant’s filing of 10/8/2021, Claim 2 is cancelled, Claims 1, 4, 8, 11, 19, and 20 are amended, Claims 6 and 7 are rejoined (see below), and Claims 3, 5, and 9-10 are as previously presented. Presently Claims 1, 3-20 are pending and Claims 1, 3-11, and 19-20 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-5, and 8-11 are allowable. The restriction requirement among Group I Species I and Group I Species II and III , as set forth in the Office action mailed on 6/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I Species II and III is withdrawn.  Claims 6 and 7, directed to apparatus claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claims 12-18, directed to method claims remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Applicant’s election of Group I Species I in the reply filed on 10/8/2021 is acknowledged. As to Group II, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 12-18 directed to method non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.

Response to Amendment
The Specification was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
Claims 4, 11, 19, and 20 were previously objected to for minor informalities. In light of Applicant’s amendment, these objections are withdrawn.
Claims 2, 8-10, and 19-20 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-17, filed 10/8/2021, with respect to Claims 1-5 and 8-11 have been fully considered and are persuasive. The prior art rejections of Claims 1-5 and 8-11 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 22 is amended to avoid a 35 USC 112(b) indefiniteness rejection:
a bonding module being triggerable, after

Allowable Subject Matter
Claims 1, 3-11, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations that the guidable module is: a bonding module which is guided by the guiding assembly along the manufacturing path, the bonding module periodically performing bonding of the layer of build material on each functioning build assembly to form a bonded layer; and each build assembly comprising a layer deposition device being triggerable, after bonding of the layer of build material by the bonding module, to perform deposition of a new layer of material on the bonded layer; or a layer deposition device which is guided by the guiding assembly and periodically performs deposition of build material on each functioning build assembly to form a new layer of material; and each build assembly comprises a bonding module being triggerable, after deposition of the new layer of build material by the layer deposition device, to perform selective bonding of the new layer of material, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 3-11 are allowable as depending from an allowable base claim.
Independent Claim 19 is allowable because the recited limitations for a plurality of build assemblies, each build assembly comprising a layer deposition device, and an optical assembly directing the light emitted by the light emitting device towards the top layer of build material from each build assembly, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. The Examiner notes prior art with each build assembly having an optical assembly directing emitted light was unfound. Dependent Claim 20 is allowable as depending from an allowable base claim.
A close prior art reference of record Counts discloses an electrophotography-type additive manufacturing system, the apparatus comprising a plurality of electrophotographic (EP) engines (layer deposition devices), a transfer assembly having a transfer medium that is a manufacturing path defining a loop, a biasing mechanism, and a transfusion assembly. Together at least a layer deposition device, a biasing mechanism, and a portion of the transfer medium form a build assembly for developing completed Counts does not disclose guiding a guidable module along the manufacturing path, and Counts does not disclose the claim limitations recited above.
A close prior art reference here made of record Patel et al. (US 2018/0141275 A1) discloses a 3D printing equipment assembly comprising: a) a 3D printing build system comprising: a conveyor system adapted to conduct plural build modules; plural build modules engaged with the conveyor system, wherein the build modules can receive and temporarily retain powder from a powder layering system, and wherein each build module comprises one or more cavities; and at least one build station comprising: 1) at least one powder layering system adapted to form incremental powder layers within build modules temporarily disposed in a powder dispensing region of the build station; and 2) at least one printing system adapted to apply a liquid according to a predetermined pattern to incremental powder layers temporarily disposed within build modules in a printing region of the build station. Patel et al. does not disclose the claim limitations recited above. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743